DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
All of the figures have poor line quality, and thus do not meet the requirements of 37 CFR 1.84(L).  The drawings contain grayscale elements, which cause image degradation in the USPTO electronic filing system.  The drawings must be completely bi-tonal, containing only black or white color values.
Figs. 3-6, 11, 12, and 18 lack cross-hatching as required by 37 CFR 1.84(h)(3).  Every surface that is “cut” by the plane of view should be provided with cross-hatching according to the material it is made of per the guidelines in MPEP 608.02 IX.
Figs. 9, 13, 17, 21-24, and 27, though they do have cross-hatching, the cross-hatching is not correct for “metal” according to MPEP 608.02 IX.  The cross-hatching should be uniformly-spaced diagonal lines, rather than diagonal pairs of lines.
Figs. 11 and 12 appear to be generated by 3D CAD software, and feature certain lines which should not appear in the drawing of a solid body.  See annotated illustration below.

    PNG
    media_image1.png
    353
    436
    media_image1.png
    Greyscale

Section view identification arrows in Fig. 21 are not labeled properly.  37 CFR 1.84(h)(3) requires that “the ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view.”  Thus, the arrows should be labeled “22” and “23” respectively. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The Title is objected to because of the typographical error “Osciallation.”
The specification refers to a male coupling 604 and a female coupling 802 (see paragraphs 0045 and 0046).  Instead, in the drawings it appears that coupling 604 is female, and coupling 802 is male.  This should be corrected in the specification.
Paragraph 0054, line 2, the phrase “cross-sectional end view” is confusing.  The view is either a cross-sectional view or an end view, but not both.
Paragraph 0057, line 2, says that the steel rods are “not shown in the Figures,” but some figures do show the rods.  See steel pin 2108 mentioned in paragraph 0061, for example.
Paragraph 0059, line 4, numeral 1600-1 appears to be incorrect.  It should likely be changed to “1800-1.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 10-12, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 3, 10, and 17, it does not make sense to say that the cylindrical body of the unbalanced mass has “an inner annulus.”  The inner part of the cylindrical body is not annular (see annotated Fig. below).  This claim will be treated as if it reads that the body has “an internal bore” or similar.
Claims 4, 5, 7, 11, 12, 14, and 18 are rejected by virtue of their dependence upon a rejected claim.

    PNG
    media_image2.png
    288
    390
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9, 13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doster et al. (US 2020/0149367, hereinafter Doster).
With regard to claim 1, Doster discloses a lateral oscillation tool, comprising:
a motor (1100);
a rotating mandrel (801) coupled to the motor; and
a first unbalanced mass (802) coupled to the rotating mandrel to generate lateral oscillation of the lateral oscillation tool (“the rotor rotation can…power the eccentric mass, causing lateral forces,” paragraph 0007).
With regard to claim 2, Doster discloses that the rotating mandrel is coupled to the motor by a flex shaft (i.e. CV shaft 1301).
With regard to claim 6, Doster discloses a flow diverter for diverting a flow of drilling fluid through a central annulus of the mandrel (valve assembly shown in Fig. 3 comprises multiple flow diverters).
With regard to claim 8, Doster discloses a drill string (paragraph 0038, “each the fore end and the aft end [of the tool] is connected to the drilling string or to other appropriate tools for drilling”) for operations in a wellbore, the drill string comprising:
a plurality of assembled pipe sections (as this is inherently what makes up a drill string);
a bottom hole assembly (the BHA is made up of at least the drill bit, described in paragraph 0004); and
at least one lateral oscillation tool (100, Fig. 1) disposed between two of the plurality of pipe sections (since the fore and aft ends are connected to the drill string as stated in paragraph 0038, then there are pipe sections on either side of the tool), the lateral oscillation tool including:
a motor (1100);
a rotating mandrel (801) coupled to the motor; and
a first unbalanced mass (802) coupled to the rotating mandrel to generate lateral oscillation of the lateral oscillation tool (“the rotor rotation can…power the eccentric mass, causing lateral forces,” paragraph 0007).
With regard to claim 9, the rotating mandrel is coupled to the motor by a flex shaft (i.e. CV shaft 1301, see also paragraph 0051 for description).
With regard to claim 13, Doster discloses a flow diverter for diverting flow of drilling fluid through a central annulus of the mandrel (valve assembly shown in Fig. 3 has multiple flow-diverting elements).
With regard to claim 15, Doster discloses a method of performing operations in a wellbore, comprising:
providing a lateral oscillation tool (100, Fig. 1) in a drill string (drilling string mentioned at least in paragraph 0038), the lateral oscillation tool comprising:
a motor (1100);
a mandrel (801) coupled to the motor; and
a first unbalanced mass (802) coupled to the mandrel to generate lateral oscillation of the lateral oscillation tool; and
controlling rotation of the motor to cause rotation of the mandrel and the first unbalanced mass, such that lateral oscillation of the drill string is produced (“the rotor rotation can…power the eccentric mass, causing lateral forces,” paragraph 0007).
With regard to claim 16, Doster discloses coupling the rotating mandrel to the motor by a flex shaft (i.e. CV shaft 1301).
With regard to claim 19, Doster discloses a second unbalanced mass coupled to the rotating mandrel (“in addition, the lateral forces can be generated by a plurality of individual eccentric masses placed throughout the vibratory tool rotating synchronously or asynchronously,” paragraph 0049).
With regard to claim 20, Doster discloses a flow diverter (i.e. valve assembly shown in Fig. 3, which comprises multiple flow diverters) for diverting flow of drilling fluid through a central annulus of the mandrel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 7, 10-12, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doster in view of Forster et al. (US 2010/0089647, hereinafter Forster).
	With regard to claims 3, 4, 10, 11, 17, and 18, as best understood, Doster fails to disclose the claimed shape of the unbalanced mass.  However, it should be noted that Doster states that “the eccentric mass can be a variety of shapes and sizes, including offset disks or disk segments in cross section” (paragraph 0049).  Doster does not elaborate further on what shapes the eccentric mass could be.
Forster discloses (see especially Fig. 2a) an eccentric mass (20) used in drilling.  Forster’s eccentric mass comprises a cylindrical body (22) having a first central axis (26) and an inner annulus (21) having a second central axis offset from the first central axis (see Fig. 2a). Also, the eccentric mass has a plurality of tuning channels (24) therein, and a high-density material is selectively introduced into one or more of the plurality of tuning channels (i.e. “high density inserts 24”).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Doster such that the unbalanced mass was shaped in the manner shown by Forster (i.e. having an offset internal annulus as well as tuning channels with high density material inside), as such a modification would have amounted to the simple substitution of one known unbalanced mass for another to achieve a predictable result, especially given the fact that Doster already teaches that the unbalanced mass can be made in “a variety of shapes and sizes.”
	With regard to claims 5, 12, and 19, Doster discloses that “the lateral forces can be generated by a plurality of individual eccentric masses placed throughout the vibratory tool” (paragraph 0049), and thus Doster discloses a second unbalanced mass.
	With regard to claims 7 and 14, Doster in view of Forster fails to disclose that the high-density material is tungsten.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Doster in view of Forster such that the high-density material comprised tungsten, because Forster discloses “high-density inserts 24,” tungsten is known to have a high density, and it has been held that “the selection of a known material based on its suitability for its intended use” is an obvious matter (MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of downhole tools which generate oscillations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676